Broyles, C. J.
1. “ It is well settled by numerous rulings of the
Supreme Court and of this court that the law of voluntary manslaughter may properly be given in charge to the jury on the trial of one indicted for murder, where, from the evidence or from the defendant’s statement to the jury, there is anything deducible which would tend to show that he was guilty of manslaughter, voluntary or involuntary, or which would be sufficient to raise a doubt as to whether the homicide was murder or manslaughter. Reeves v. State, 22 Ga. App. 629 (97 S. E. 115). It is likewise well settled that it is the prerogative of the jury to accept the defendant’s statement as a whole, or to reject it as a whole, to believe it in part, or disbelieve it in part. In the exercise of this discretion they are unlimited. Brown v. State, 10 Ga. App. 50, 54, 55 (72 S. E. 537).” May v. State, 24 Ga. App. 379, 382 (100 S. E. 797).
(a) Under this ruling and the facts of the instant case the court did not err in instructing the jury upon the law of manslaughter.
*642Decided November 17, 1921.
Indictment for murder; conviction of voluntary manslaughter; from Fulton superior court — Judge Humphries. July 2, 1921.
H. A. Allen, for plaintiff in error.
John A. Boykin, solicitor-general, E. A. Stephens, contra.
2. The verdict was authorized by the evidence and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Luke and Bloodworth, J.J., concur.